Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 10/09/2020:
Claims 1-20 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Claim Objections
1.	Claim 19 objected to because of the following informalities: it is recommended to rewrite the first limitation of claim 19 so it reads as the following: “… a communication system that receives an information map that includes values of yield corresponding to different geographic locations in a field…” Appropriate correction is required.

Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1.1	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “predictive map generator;” “predictive yield map generator;” “predictive biomass map generator;” “predictive operator command map generator;” “predictive model generator;” “feed rate controller;” “settings controller;” “operator interface controller” in claims 1-7, 9-10 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 1-10 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.1.1	Claim limitations “predictive map generator;” “predictive yield map generator;” “predictive biomass map generator;” “predictive operator command map generator;” “predictive model generator;” “feed rate controller;” “settings controller;” “operator interface controller” in claims 1-7, 9-10 and 20,  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure(s), material(s), or acts for performing the entire claimed function and to clearly link the structure(s), material(s), or acts to the function. 
Examiner finds that although it is well known in the art that a software, a hardware or a firmware can be as functional components/elements of a vehicle, such as an agriculture harvester, as well as a software, a hardware or a firmware can be configured or programmed to carry out or perform well-known in the art method steps, such as “generating data set for map(s);” “generating map(s);” “generating command(s)/command(s) map(s);” “generating model(s)/algorithm(s)/program(s)/predictive model(s)/algorithm(s)/program(s);” “generating signal(s)/control signal(s)/command signal(s);” “generating user/operator interface with data set for map(s)/map(s) representation;” “generating user/operator interface with map(s)/map(s) representation,” it is unclear, as specified or described in the specification, as published or as originally filed, whether  the claimed/specified “predictive map generator;” “predictive yield map generator;” “predictive biomass map generator;” “predictive operator command map generator;” “predictive model generator;” “feed rate controller;” “settings controller;” “operator interface controller” are or appear to be structure(s), or structure element(s)/component(s), or substructure(s) of other structures. The specification, as published or as originally filed, in numerous paragraphs and figures, provides support for what the claimed/specified “predictive map generator;” “predictive yield map generator;” “predictive biomass map generator;” “predictive operator command map generator;” “predictive model generator;” “feed rate controller;” “settings controller;” “operator interface controller” can do, what they do, how they are being configured, how they are in connection(s) with other systems/subsystems, BUT, HOWEVER, the specification, as published or as originally filed, is silent about whether  the claimed/specified “predictive map generator;” “predictive yield map generator;” “predictive biomass map generator;” “predictive operator command map generator;” “predictive model generator;” “feed rate controller;” “settings controller;” “operator interface controller” are structure(s), or structure element(s)/component(s), or substructure(s) of other structures. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

For the purpose of this examination, the Examiner will interpret the “predictive map generator;” “predictive yield map generator;” “predictive biomass map generator;” “predictive operator command map generator;” “predictive model generator;” “feed rate controller;” “settings controller;” “operator interface controller” to be actual units or similar hardware devices, such as a CPU Control Processing Unit; thereby providing structure to the body of the claim.   
1.1.2	Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of its direct/indirect dependency on rejected independent claim 1, and for failing to cure the deficiencies listed above.
1.1.3	Claim 20 recites the limitation/feature “a settings controller” twice, which is unclear whether this is the same “settings controller,” or these are different “settings controllers,” which renders the claim indefinite. Clarification and/or appropriate correction is required.
	For the purpose of this examination, and in view of the specification, it will be interpreted that this is the same “settings controller,” because the specification, at least as published, in fig. 2 and numerous paragraphs, specifies only one “settings controller 232.” 

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
1.1         Claims 18-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
1.1.1	Claims 18-19 recite, in the bodies of the claims,  “predictive agricultural model.”  Therefore claims 18-19 are non-statutory because they are directed towards software, per se, lacking storage on a medium, which enables any underlying functionality to occur. It is not clear whether instructions are in executable form and therefore there is no practical application.
1.1.2	Claim 20 rejected under 35 U.S.C. 101 because of its dependency on rejected independent claim 19, and for failing to cure the deficiencies listed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 19 of copending Application No. 17/067,190 (Pub. No.: US 20220113734A1). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
it is obvious that narrower system/apparatus/machine claim 1 of copending Application No. 17/067,190 (Pub. No.: US 20220113734A1) covers the broader system/apparatus/machine claim 1 of the instant application, wherein “value of the crop state characteristic,” in the copending Application No. 17/067,190 (Pub. No.: US 20220113734A1), covers the “values of the yield” of the instant application;
it is obvious that narrower method claim 11 of copending Application No. 17/067,190 (Pub. No.: US 20220113734A1) covers the broader method claim 11 of the instant application, wherein “value of the crop state characteristic,” in the copending Application No. 17/067,190 (Pub. No.: US 20220113734A1), covers the “values of the yield” of the instant application;
it is obvious that narrower system/apparatus/machine claim 19 of copending Application No. 17/067,190 (Pub. No.: US 20220113734A1) covers the broader system/apparatus/machine claim 19 of the instant application, wherein “value of the crop state characteristic,” in the copending Application No. 17/067,190 (Pub. No.: US 20220113734A1), covers the “values of the yield” of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
2.	Claims 2-10, 12-18 and 20 provisionally rejected under the nonstatutory double patenting rejections, because of their dependencies on rejected independent claims.

		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
1.	Claims 1-20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watt (US 5995895) in view of Blank (US 10315655B2).
As per claims 1, 11 and 19, Watt discloses through the invention (see entire document), an agricultural work machine/method of controlling an agricultural work machine (see entire document, particularly fig. 1, abstract, c7, line 57 through c8, line 4) comprising: 
a communication system that receives an information map that includes values of a yield corresponding to different geographic locations in a field (see entire document, particularly fig. 1-4, 7, 9, 12,14-15; c8, line 57 through c12, line 40; c17 line 3 through c18, line 15); 
a geographic position sensor that detects a geographic location of the agricultural work machine (see entire document, particularly fig. 1-2, abstract, c6, lines 50-60); 
an in-situ sensor that detects a value of an agricultural characteristic (characteristics of the harvesting machine, the field, the plants on the field, the weather, other) corresponding to a geographic location (see entire document, particularly fig. 1-2, abstract, c6, lines 50-60; c10, lines 21-44); 
a predictive map generator that generates a functional predictive agricultural map of the field that maps predictive control values to the different geographic locations in the field based on the values of the yield in the information map and based on the value of the agricultural characteristic (see entire document, particularly fig. 1-4, 7, 9, 12,14-15; c8, line 57 through c12, line 40; c17 line 3 through c18, line 15); 
a controllable subsystem (header, actuators, propulsion subsystem, steering subsystem, residue subsystem, cleaning subsystem) (see entire document, particularly fig. 1-4, 7, 9, 12,14-15; c8, line 57 through c12, line 40; c17 line 3 through c18, line 15); and 
a control system that generates a control signal to control the controllable subsystem based on the geographic position of the agricultural work machine and based on the control values in the functional predictive agricultural map (see entire document, particularly fig. 1-4, 7, 9, 12,14-15; c8, line 57 through c12, line 40; c17 line 3 through c18, line 15).
Watt does not explicitly disclose through the invention, or is missing a predictive model generator that generates a predictive agricultural model that models a relationship between the yield and the agricultural characteristic based on a value of the yield in the information map at the geographic location and a value of the agricultural characteristic sensed by the in-situ sensor at the geographic location.
However, Blank teaches through the invention (see entire document), particularly in fig. 1-3, c5, line 35 through c6 line 8, yield impact determination system 130 that uses sensor signals from sensors 118 and mapping system 128 (such as the top soil compaction stress map and the subsoil compaction stress map and a historic yield map showing the historic yield for the field over which mobile machine 102 is operating), and that determines an impact on the yield based upon the compaction stress in the soil; control signal generator 132 that can identify sensitive areas in the field (or receive this information from another item), where compaction will more likely affect the yield, and that generates control signals to mitigate the compaction in those areas, where desirable; control signal generator 132 that may identify (or receive) the plant location and the root zone for the plants, based upon signals from sensors 118; that this may be an area of high sensitivity, where additional compaction may significantly affect yield; generating control signals to control the controlled systems 134 to mitigate compaction in those areas.
Blank further teaches through the invention (see entire document), particularly in fig. 1-3, c8, lines 10-49, system 130 that includes normalization logic 219, historical compaction impact correlation logic 220, projected yield adjustment logic 222, yield impact map generation logic 224, and that can include other items 226; logic 219 that can identify “zones of like” based on agronomic and terrain parameters (e.g., soil, access to water, soil type, etc.) and consider average yield as a neutralization parameter; historical compaction impact correlation logic 220 that identifies the historic impact that soil compaction has had on yield and generates a correlation metric 221 that correlates compaction impact in certain areas relative to a crop, with the yield for that crop; correlation metric 221 that can be generated based upon an historic compaction map data 114 (shown in FIG. 1) and historic yield information that may be received by logic 220; by comparing the historic yield values with the historic compaction map, the correlation metric 221 that can be identified; projected yield adjustment logic 222 that can receive or generate a projected yield map for the field indicative of a projected yield from various geographic areas of the field. It can then adjust the projected yield based upon the correlation metric 221 generated by logic 220, and based upon the top soil and subsoil compaction stress maps generated by top soil compaction stress mapping logic 154 and subsoil compaction stress mapping logic 156.
The Examiner finds that the “normalization logic” in the Blank reference teaches on “predictive model” in the instant application, because the both are types of computer program/algorithm.    
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Watt by incorporating, applying and utilizing the above steps, technique and features as taught by Blank. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to sense mobile machine characteristics and position to obtain an indication of the compactive effect of a mobile machine on a worksite; to generate a soil compaction stress map and control signals for controlling controlled systems, based upon the soil compaction stress map (see entire Blank document, particularly c1, line 66 through c2, line 4).

As per claim 2, Watt further discloses through the invention (see entire document), a predictive yield map generator that generates a functional predictive yield map that maps predictive agricultural yield values to the different geographic locations in the field (see entire document, particularly fig. 1-4, 7, 9, 12,14-15; c8, line 57 through c12, line 40; c17 line 3 through c18, line 15).

As per claims 3 and 13, Watt further discloses through the invention (see entire document), a feed rate controller that generates a feed rate control signal based on the detected geographic location and the functional predictive yield map and controls the controllable subsystem based on the feed rate control signal to control a feed rate of material through the agricultural work machine/generating a feed rate control signal based on the detected geographic location and the functional predictive biomass map; and controlling the controllable subsystem based on the feed rate control signal to control a feed rate of material through the agricultural work machine (see entire document, particularly fig. 1-4, 7, 9, 12,14-15; c8, line 57 through c12, line 40; c17 line 3 through c18, line 15).

As per claims 4 and 12, Watt further discloses through the invention (see entire document), a predictive biomass map generator that generates a functional predictive biomass map that maps predictive biomass values to the different geographic locations in the field/generating a functional predictive biomass map that maps predictive biomass of material to the different geographic locations in the field (see entire document, particularly fig. 1-4, 7, 9, 12,14-15; c8, line 57 through c12, line 40; c17 line 3 through c18, line 15).

As per claim 5, Watt further discloses through the invention (see entire document), a settings controller that generates a speed control signal based on the detected geographic location and the functional predictive biomass map and controls the controllable subsystem based on the speed control signal to control a speed of the agricultural work machine (see entire document, particularly fig. 1-4, 7, 9, 12,14-15; c8, line 57 through c12, line 40; c17 line 3 through c18, line 15).

As per claims 6 and 16, Watt further discloses through the invention (see entire document), a predictive operator command map generator that generates a functional predictive operator command map that maps predictive operator commands to the different geographic locations in the field/generating a functional predictive operator command map that maps predictive operator commands to the different geographic locations in the field (see entire document, particularly fig. 1-4, 7, 9, 12,14-15; c8, line 57 through c12, line 40; c14, line 29 through c15, line 7; c17 line 3 through c18, line 15).

As per claims 7 and 17, Watt further discloses through the invention (see entire document), a settings controller that generates an operator command control signal indicative of an operator command based on the detected geographic location and the functional predictive operator command map and controls the controllable subsystem based on the operator command control signal to execute the operator command/generating an operator command control signal indicative of an operator command based on the detected geographic location and the functional predictive operator command map; and controlling the controllable subsystem based on the operator command control signal to execute the operator command (see entire document, particularly fig. 1-4, 7, 9, 12,14-15; c8, line 57 through c12, line 40; c14, line 29 through c15, line 7; c17 line 3 through c18, line 15).

As per claim 8, Watt further discloses through the invention (see entire document), information map that comprises a historical yield map that maps historical yield values to the different geographic locations in the field (see entire document, particularly fig. 3, c10, line 57 through c11, line 14).

As per claim 9, Watt further discloses through the invention (see entire document), an operator interface controller that generates a user interface map representation of the functional predictive agricultural map, the user interface map representation comprising a field portion with one or more markers indicating the predictive control values at one or more geographic locations on the field portion (see entire document, particularly fig. 1-4, 7, 9, 12,14-15; c8, line 57 through c12, line 67; c14, line 29 through c15, line 7; c17 line 3 through c18, line 15).

As per claim 10, Watt further discloses through the invention (see entire document), operator interface controller that generates the user interface map representation to include an interactive display portion that displays a value display portion indicative of a selected value, an interactive threshold display portion indicative of an action threshold, and an interactive action display portion indicative of a control action to be taken when one of the predictive control values satisfies the action threshold in relation to the selected value, the control system generating the control signal to control the controllable subsystem based on the control action (see entire document, particularly fig. 1-4, 7, 9, 12,14-15; c8, line 57 through c12, line 67).

As per claim 14, Watt further discloses through the invention (see entire document), generating a functional predictive machine speed map that maps predictive machine speed values to the different geographic locations in the field(see entire document, particularly fig. 1-4, 7, 9, 12,14-15; c8, line 57 through c12, line 40; c17 line 3 through c18, line 15).

As per claim 15, Watt further discloses through the invention (see entire document), generating a speed control signal based on the detected geographic location and the functional predictive machine speed map; and controlling the controllable subsystem based on the speed control signal to control a speed of the agricultural work machine (see entire document, particularly fig. 1-4, 7, 9, 12,14-15; c8, line 57 through c12, line 40; c17 line 3 through c18, line 15).

As per claim 18, Watt does not explicitly disclose through the invention, or is missing, generating a predictive agricultural model that models a relationship between the yield and the agricultural characteristic based on a value of the yield in the information map at the geographic location and a value of the agricultural characteristic sensed by the in-situ sensor at the geographic location, wherein generating the functional predictive agricultural map comprises generating the functional predictive agricultural map based on the values of the yield in the information map and based on the predictive agricultural model.
However, Blank teaches through the invention (see entire document), particularly in fig. 1-3, c5, line 35 through c6 line 8, yield impact determination system 130 that uses sensor signals from sensors 118 and mapping system 128 (such as the top soil compaction stress map and the subsoil compaction stress map and a historic yield map showing the historic yield for the field over which mobile machine 102 is operating), and that determines an impact on the yield based upon the compaction stress in the soil; control signal generator 132 that can identify sensitive areas in the field (or receive this information from another item), where compaction will more likely affect the yield, and that generates control signals to mitigate the compaction in those areas, where desirable; control signal generator 132 that may identify (or receive) the plant location and the root zone for the plants, based upon signals from sensors 118; that this may be an area of high sensitivity, where additional compaction may significantly affect yield; generating control signals to control the controlled systems 134 to mitigate compaction in those areas.
Blank further teaches through the invention (see entire document), particularly in fig. 1-3, c8, lines 10-49, system 130 that includes normalization logic 219, historical compaction impact correlation logic 220, projected yield adjustment logic 222, yield impact map generation logic 224, and that can include other items 226; logic 219 that can identify “zones of like” based on agronomic and terrain parameters (e.g., soil, access to water, soil type, etc.) and consider average yield as a neutralization parameter; historical compaction impact correlation logic 220 that identifies the historic impact that soil compaction has had on yield and generates a correlation metric 221 that correlates compaction impact in certain areas relative to a crop, with the yield for that crop; correlation metric 221 that can be generated based upon an historic compaction map data 114 (shown in FIG. 1) and historic yield information that may be received by logic 220; by comparing the historic yield values with the historic compaction map, the correlation metric 221 that can be identified; projected yield adjustment logic 222 that can receive or generate a projected yield map for the field indicative of a projected yield from various geographic areas of the field. It can then adjust the projected yield based upon the correlation metric 221 generated by logic 220, and based upon the top soil and subsoil compaction stress maps generated by top soil compaction stress mapping logic 154 and subsoil compaction stress mapping logic 156.
The Examiner finds that the “normalization logic” in the Blank reference teaches on “predictive model” in the instant application, because the both are types of computer program/algorithm.    
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Watt by incorporating, applying and utilizing the above steps, technique and features as taught by Blank. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to sense mobile machine characteristics and position to obtain an indication of the compactive effect of a mobile machine on a worksite; to generate a soil compaction stress map and control signals for controlling controlled systems, based upon the soil compaction stress map (see entire Blank document, particularly c1, line 66 through c2, line 4).

As per claim 20, Watt further discloses through the invention (see entire document), a feed rate controller that generates a feed rate control signal based on the detected geographic location and the functional predictive agricultural map and controls the controllable subsystem based on the feed rate control signal to control a feed rate of material through the agricultural work machine (see entire document, particularly fig. 1-4, 7, 9, 12,14-15; c8, line 57 through c12, line 40; c17 line 3 through c18, line 15); 
a settings controller that generates a speed control signal based on the detected geographic location and the functional predictive agricultural map and controls the controllable subsystem based on the speed control signal to control a speed of the agricultural work machine (see entire document, particularly fig. 1-4, 7, 9, 12,14-15; c8, line 57 through c12, line 40; c17 line 3 through c18, line 15); and 
a settings controller that generates an operator command control signal indicative of an operator command based on the detected geographic location and the functional predictive agricultural map and controls the controllable subsystem based on the operator command control signal to execute the operator command (see entire document, particularly fig. 1-4, 7, 9, 12,14-15; c8, line 57 through c12, line 40; c14, line 29 through c15, line 7; c17 line 3 through c18, line 15).

	
Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


/YURI KAN, P.E./Primary Examiner, Art Unit 3662